MEMORANDUM***
Kimberly R. Olson appeals pro se the district court’s summary judgment for the defendant in her diversity action alleging conversion. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm.
The district court properly granted summary judgment because Olson failed to raise a genuine issue of material fact as to whether Jones stole or damaged her property. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.